Case 1:21-cv-00487-JMF Document 12-4 Filed 01/28/21 Page 1 of 7




EXHIBIT D
            Case 1:21-cv-00487-JMF Document 12-4 Filed 01/28/21 Page 2 of 7



                                                                                                 SCHEDULE C
                                                                                                 SCHEDULE C

            AGREEMENT OF
            AGREEMENT OF RESTRICTIVE
                         RESTRICTIVE COVENANTS
                                     COVENANTS AND
                                                AND OTHER
                                                     OTHER OBLIGATIONS
                                                           OBLIGATIONS FOR
                                                                       FOR
                           EMPLOYEES IN
                           EMPLOYEES  IN THE
                                         THE UNITED
                                             UNITED STATES
                                                    STATES

         This Agreement of
         This Agreement   of Restrictive
                             Restrictive Covenants
                                         Covenants and
                                                    and Other
                                                        Other Obligations
                                                               Obligations for  Employees in
                                                                            for Employees      the United
                                                                                            in the United
States (the "RCA")
States (the “RCA”) is
                    is entered
                       entered into by and
                               into by and between
                                           between Willis
                                                     Willis Towers
                                                            Towers Watson    Public Limited
                                                                    Watson Public    Limited Company
                                                                                             Company (the(the
“Company”) and
"Company")    and the
                  the associate
                      associate (the
                                (the "Associate")
                                     “Associate”) to
                                                  to be
                                                     be effective as of
                                                        effective as of the
                                                                        the date
                                                                            date the
                                                                                 the Associate
                                                                                     Associate signs
                                                                                                signs or
                                                                                                      or
electronically accepts this
electronically accepts this RCA.
                            RCA.

                                                  RECITALS
                                                  RECITALS

           Whereas, Associate
           Whereas, Associate is
                              is employed
                                 employed by
                                          by aa Subsidiary
                                                Subsidiary of
                                                           of the
                                                              the Company;
                                                                  Company;

       Whereas, subject
       Whereas,   subject to
                          to approval
                             approval by
                                       by the
                                           the Committee
                                               Committee oror the
                                                              the Company's
                                                                  Company’s Share   Award Committee,
                                                                              Share Award Committee, the
                                                                                                      the
Associate has
Associate has been
              been designated
                   designated to
                               to receive
                                  receive aa grant of Phantom
                                             grant of Phantom Stock   Units ("Phantom
                                                                Stock Units (“Phantom Stock
                                                                                      Stock Units"
                                                                                            Units” or
                                                                                                   or
“Awards”) under
"Awards")  under the
                 the Company's
                     Company’s 2012
                                  2012 Equity
                                        Equity Incentive  Plan (the
                                                Incentive Plan  (the "Plan");
                                                                     “Plan”);

         Whereas, any
         Whereas,    any Award
                         Award granted
                                granted to
                                        to the
                                           the Associate
                                               Associate is  subject to
                                                          is subject to the
                                                                        the terms
                                                                             terms and
                                                                                   and conditions
                                                                                        conditions of
                                                                                                   of the
                                                                                                       the Plan,
                                                                                                           Plan,
the award
the  award agreement
           agreement evidencing   the Associate's
                       evidencing the  Associate’s Award
                                                   Award (including
                                                           (including any
                                                                       any country    specific terms
                                                                             country specific  terms thereto)
                                                                                                     thereto) and
                                                                                                               and
this RCA,
this  RCA, and
           and in
                in consideration of the
                   consideration of the Award,
                                        Award, the
                                                the Associate
                                                    Associate shall
                                                               shall enter
                                                                     enter into  and acknowledge
                                                                            into and  acknowledge his
                                                                                                    his or
                                                                                                         or her
                                                                                                            her
agreement to
agreement   to the
               the terms
                   terms and
                         and conditions
                             conditions of
                                        of the
                                           the Plan,
                                               Plan, the
                                                     the award
                                                         award agreement
                                                                agreement and and this
                                                                                  this RCA;
                                                                                       RCA; and
                                                                                              and

         Whereas, the
         Whereas,  the Associate
                       Associate acknowledges
                                 acknowledges and
                                                and agrees
                                                      agrees that
                                                             that he
                                                                  he or
                                                                     or she desires to
                                                                        she desires to receive
                                                                                       receive the
                                                                                                the Award
                                                                                                    Award
and understands
and understands and
                and agrees
                    agrees any
                           any Award
                               Award isis subject
                                          subject to
                                                  to the
                                                     the terms
                                                         terms and
                                                               and conditions
                                                                    conditions set
                                                                               set forth in the
                                                                                   forth in the Plan,
                                                                                                 Plan, the
                                                                                                       the
applicable award
applicable award agreement
                 agreement and
                            and this
                                this RCA.
                                     RCA.

         NOW, THEREFORE,
         NOW,    THEREFORE, in    in consideration
                                      consideration of
                                                     of the
                                                        the mutual
                                                            mutual covenants   and promises
                                                                    covenants and   promises contained
                                                                                              contained herein
                                                                                                         herein
and for
and     other valuable
    for other valuable consideration,
                       consideration, in   particular the
                                        in particular the Award,
                                                          Award, the
                                                                  the receipt
                                                                      receipt and
                                                                              and sufficiency
                                                                                   sufficiency of
                                                                                               of which
                                                                                                  which is
                                                                                                         is
hereby acknowledged
hereby  acknowledged inin this
                          this recital
                               recital and
                                       and within
                                           within Section
                                                   Section 6.4
                                                            6.4 below,
                                                                below, the
                                                                       the Parties
                                                                           Parties hereto  agree, with
                                                                                    hereto agree, with the
                                                                                                       the intent
                                                                                                            intent
to be bound,  as follows:
to be bound, as follows:

Section 1 -- Recitals
Section 1    Recitals

    The  Recitals set
    The Recitals  set forth
                      forth above
                            above are
                                  are an
                                      an integral
                                         integral part
                                                  part of
                                                       of this
                                                          this RCA,
                                                               RCA, and
                                                                    and are
                                                                        are incorporated
                                                                            incorporated herein
                                                                                         herein by
                                                                                                by
    reference.
    reference.

Section
Section 22 -- Definitions
              Definitions

    2.1.
    2.1.      “Award” shall
              "Award" shall have
                            have the
                                 the meaning
                                     meaning as
                                             as set
                                                set forth
                                                    forth in the recitals.
                                                          in the recitals.

    2.2.
    2.2.      “Business” shall
              "Business"  shall mean
                                mean insurance
                                     insurance brokerage,
                                                brokerage, reinsurance
                                                            reinsurance brokerage,
                                                                         brokerage, surety
                                                                                    surety brokerage,
                                                                                           brokerage, bond
                                                                                                       bond
               brokerage, insurance
               brokerage, insurance agency,
                                    agency, underwriting
                                            underwriting agency,
                                                           agency, managing
                                                                    managing general
                                                                               general agency,
                                                                                       agency, risk
                                                                                               risk
               management, claims
               management,   claims administration,
                                    administration, self-insurance,
                                                    self-insurance, risk
                                                                    risk management
                                                                         management consulting    or other
                                                                                       consulting or other
               business performed
               business performed by
                                   by the
                                      the Restricted
                                          Restricted Group.
                                                     Group.

    2.3.
    2.3.      “Committee” shall
              "Committee"       have the
                          shall have the same
                                         same meaning
                                              meaning as
                                                      as set
                                                         set forth
                                                             forth in the Plan
                                                                   in the Plan or
                                                                               or the
                                                                                  the applicable
                                                                                      applicable award
                                                                                                 award
               agreement.
               agreement.

    2.4.
    2.4.      “Competitor” shall
              "Competitor"   shall mean
                                   mean any
                                        any business
                                             business principally
                                                       principally engaged
                                                                   engaged in
                                                                            in insurance brokerage,
                                                                               insurance brokerage,
               reinsurance brokerage,
               reinsurance brokerage, surety
                                      surety brokerage,
                                             brokerage, bond
                                                         bond brokerage,
                                                               brokerage, insurance  agency, underwriting
                                                                           insurance agency,  underwriting
               agency, managing
               agency, managing general
                                  general agency,
                                          agency, risk
                                                  risk management,
                                                       management, claims     administration, self-insurance,
                                                                      claims administration,  self-insurance,
        Case 1:21-cv-00487-JMF Document 12-4 Filed 01/28/21 Page 3 of 7



          risk management
          risk management consulting
                              consulting or
                                         or other
                                            other business
                                                  business which
                                                            which is
                                                                  is either
                                                                     either performed
                                                                            performed by
                                                                                       by the
                                                                                          the Restricted
                                                                                              Restricted
          Group or
          Group     is aa business
                 or is    business in which the
                                   in which  the Restricted
                                                 Restricted Group
                                                            Group has
                                                                   has taken
                                                                       taken steps
                                                                              steps toward
                                                                                    toward engaging.
                                                                                           engaging.

2.5.
2.5.     “Confidential Information"
         "Confidential     Information” shall
                                            shall mean
                                                   mean all
                                                          all trade
                                                              trade secrets   and non-public
                                                                     secrets and  non-public information
                                                                                               information
          concerning the
          concerning    the financial   data, strategic
                             financial data,             business plans,
                                              strategic business    plans, and
                                                                            and other  non-public, proprietary,
                                                                                other non-public,    proprietary, and
                                                                                                                  and
          confidential information
          confidential   information of of the
                                           the Restricted
                                               Restricted Group.      Confidential Information
                                                            Group. Confidential       Information includes,
                                                                                                     includes, but
                                                                                                               but is
                                                                                                                   is
          not limited   to, the  following  information:     identities  of Relevant   Clients
          not limited to, the following information: identities of Relevant Clients and Relevantand  Relevant
          Prospects; identities
          Prospects;               of companies
                       identities of   companies from
                                                    from which
                                                          which any
                                                                  any Subsidiary
                                                                       Subsidiary obtains    insurance coverage
                                                                                    obtains insurance    coverage for
                                                                                                                   for
          Relevant Clients
          Relevant   Clients andand Relevant
                                    Relevant Prospects;
                                               Prospects; policy
                                                            policy terms,
                                                                    terms, conditions,    rates and
                                                                             conditions, rates  and expiration
                                                                                                      expiration
          dates pertaining
          dates pertaining to to Relevant
                                  Relevant Clients
                                            Clients and
                                                      and Relevant
                                                          Relevant Prospects;
                                                                      Prospects; risk
                                                                                  risk characteristics
                                                                                        characteristics of
                                                                                                         of Relevant
                                                                                                            Relevant
          Clients and
          Clients  and Relevant
                         Relevant Prospects;
                                    Prospects; and
                                                 and non-public
                                                      non-public information
                                                                   information of of the
                                                                                     the Restricted
                                                                                          Restricted Group
                                                                                                      Group
          concerning insurance
          concerning                 markets for
                        insurance markets     for particular
                                                   particular risks.  Confidential Information
                                                               risks. Confidential                  shall not
                                                                                     Information shall    not include
                                                                                                              include
          information    that is
          information that     is within
                                  within public
                                          public domain,   provided    that  Associate   was  not responsible,
                                                  domain, provided that Associate was not responsible,
          directly or
          directly  or indirectly,
                       indirectly, for
                                     for such
                                         such information     entering the
                                              information entering      the public
                                                                             public domain
                                                                                    domain without
                                                                                              without the
                                                                                                       the Restricted
                                                                                                           Restricted
          Group’s consent.
          Group's   consent.

2.6.
2.6.     “Directly or
         "Directly  or indirectly"
                        indirectly” shall
                                    shall mean
                                          mean the
                                                the Associate
                                                    Associate acting
                                                              acting either  alone or
                                                                      either alone or jointly
                                                                                      jointly with
                                                                                              with or
                                                                                                   or on
                                                                                                      on
          behalf of
          behalf of or
                     or by
                        by means
                           means of
                                  of or
                                     or in
                                        in concert with any
                                           concert with any other
                                                            other person,
                                                                   person, firm
                                                                           firm or
                                                                                or company
                                                                                   company (whether
                                                                                              (whether as
                                                                                                        as
          principal, partner,
          principal, partner, manager,
                              manager, employee,
                                         employee, contractor,  director, consultant,
                                                    contractor, director, consultant, investor or similar
                                                                                      investor or similar
          capacity) or
          capacity)     otherwise.
                     or otherwise.

2.7.
2.7.     “Employer” shall
         "Employer"  shall mean
                           mean the
                                the Subsidiary
                                    Subsidiary that
                                               that employs   the Associate.
                                                    employs the   Associate. If  the Company
                                                                             If the  Company ever
                                                                                               ever
          becomes an
          becomes an employer of the
                     employer of  the Associate,
                                      Associate, then
                                                 then the
                                                      the term
                                                          term Employer
                                                               Employer shall
                                                                         shall refer  to the
                                                                                refer to the Company.
                                                                                             Company.

2.8.
2.8.     “Employment Agreement"
         "Employment  Agreement” shall
                                    shall mean
                                          mean the
                                               the contractual
                                                   contractual terms
                                                               terms and
                                                                     and conditions
                                                                         conditions which
                                                                                    which govern
                                                                                          govern
          the employment
          the employment of
                         of the
                            the Associate
                                Associate by
                                          by Employer.
                                             Employer.

2.9.
2.9.     “Key Personnel"
         "Key  Personnel” shall
                              shall mean
                                    mean any
                                          any person
                                               person who
                                                       who is  at the
                                                            is at the date
                                                                       date the
                                                                            the Associate
                                                                                 Associate ceases
                                                                                            ceases to
                                                                                                   to be
                                                                                                      be an
                                                                                                         an
          employee
          employee ofof Employer
                        Employer or or was
                                       was (i)
                                            (i) at
                                                at any
                                                   any time
                                                       time during
                                                            during the
                                                                     the period
                                                                          period ofof twelve
                                                                                      twelve (12)
                                                                                             (12) months
                                                                                                  months prior
                                                                                                          prior
          to that
          to that date
                  date employed
                       employed by by the
                                      the Restricted
                                          Restricted Group,    (ii) an
                                                      Group, (ii)   an employee
                                                                       employee withwith whom
                                                                                         whom Associate
                                                                                                Associate had
                                                                                                           had
          dealings, and
          dealings, and (iii)
                         (iii) employed
                               employed byby or
                                             or engaged
                                                 engaged in  the Business
                                                          in the  Business inin aa managerial
                                                                                   managerial capacity,  or was
                                                                                               capacity, or was
          an employee
          an            with insurance,
              employee with    insurance, reinsurance
                                          reinsurance oror other
                                                           other technical
                                                                  technical expertise.
                                                                             expertise.

2.10.
2.10.    “Plan” shall
         "Plan" shall have
                      have the
                           the meaning
                               meaning set
                                       set forth
                                           forth in the recitals.
                                                 in the recitals.

2.11.
2.11.    “Relevant Area"
         "Relevant   Area” shall
                             shall mean
                                    mean the
                                          the counties,  parishes, districts,
                                               counties, parishes, districts, municipalities,
                                                                              municipalities, cities,
                                                                                               cities,
          metropolitan regions,
          metropolitan  regions, localities   and similar
                                   localities and similar geographic
                                                           geographic and
                                                                       and political
                                                                            political subdivisions,
                                                                                       subdivisions, within
                                                                                                       within and
                                                                                                               and
          outside of
          outside of the
                     the United
                         United States
                                  States of
                                          of America,
                                             America, in   which the
                                                        in which  the Employer,
                                                                      Employer, thethe Company
                                                                                       Company or     any of
                                                                                                   or any  of its
                                                                                                              its
          Subsidiaries has carried
          Subsidiaries has  carried onon Business
                                         Business in   which the
                                                    in which  the Associate
                                                                  Associate has
                                                                              has been
                                                                                  been involved
                                                                                        involved or   concerned
                                                                                                   or concerned
          or working
          or working on
                      on at
                          at any
                             any time
                                  time during
                                        during the
                                                the period
                                                    period of
                                                            of twelve
                                                               twelve (12)
                                                                      (12) months
                                                                            months prior
                                                                                     prior to
                                                                                           to the
                                                                                              the date
                                                                                                   date on
                                                                                                        on which
                                                                                                            which
          the Associate
          the Associate ceases
                         ceases to
                                 to be
                                     be employed
                                        employed by by Employer.
                                                       Employer.

2.12.
2.12.    “Relevant Client"
         "Relevant   Client” shall
                               shall mean
                                     mean any
                                            any person,
                                                person, firm
                                                          firm or
                                                               or company
                                                                  company whowho or
                                                                                  or which
                                                                                     which atat any
                                                                                                 any time
                                                                                                     time during
                                                                                                           during
          the period
          the period of
                      of twelve
                         twelve (12)
                                 (12) months
                                       months prior
                                               prior to
                                                      to the
                                                         the date
                                                              date on
                                                                   on which
                                                                      which the
                                                                              the Associate
                                                                                  Associate ceases
                                                                                             ceases toto be
                                                                                                         be
          employed
          employed by by Employer
                          Employer isis or
                                        or was
                                           was aa client
                                                  client or
                                                         or customer   of the
                                                             customer of  the Employer,
                                                                               Employer, the
                                                                                           the Company
                                                                                               Company or  or any
                                                                                                              any
          of its
          of     Subsidiaries or
             its Subsidiaries  or was
                                  was in
                                       in the
                                          the habit
                                              habit and/or
                                                     and/or practice
                                                             practice of
                                                                      of dealing  under contract
                                                                         dealing under              with the
                                                                                         contract with   the
          Employer, the
          Employer,    the Company
                           Company or or any
                                         any of
                                              of its
                                                 its Subsidiaries   and with
                                                     Subsidiaries and   with whom
                                                                              whom oror which
                                                                                        which thethe Associate
                                                                                                     Associate
          had dealings
          had  dealings related  to the
                         related to the Business)
                                        Business) oror for  whose relationship
                                                       for whose   relationship with
                                                                                 with the
                                                                                      the Employer,
                                                                                           Employer, thethe
          Company or
          Company    or any
                         any of
                             of its
                                its Subsidiaries  the Associate
                                    Subsidiaries the   Associate had
                                                                   had responsibility  at any
                                                                       responsibility at  any time
                                                                                               time during   the
                                                                                                     during the
          said period.
          said  period.

2.13.
2.13.    “Relevant Period”
         "Relevant  Period" shall mean the
                            shall mean  the period
                                            period of
                                                   of twenty
                                                      twenty four
                                                             four (24)
                                                                  (24) months
                                                                       months following
                                                                              following the
                                                                                        the date
                                                                                            date on
                                                                                                 on
          which the
          which the Associate
                    Associate ceases
                              ceases to
                                     to be
                                        be employed
                                           employed byby Employer.
                                                         Employer.
                                                      C-2
                                                      C-2
           Case 1:21-cv-00487-JMF Document 12-4 Filed 01/28/21 Page 4 of 7



   2.14.
   2.14.    “Relevant Prospect”
            "Relevant                shall mean
                         Prospect" shall    mean any
                                                  any person,
                                                      person, firm   or company
                                                               firm or  company whowho or
                                                                                        or which
                                                                                           which at
                                                                                                  at any
                                                                                                     any time
                                                                                                         time
             during the
             during the period
                          period of
                                 of six
                                    six (6)
                                         (6) months
                                             months prior
                                                     prior to
                                                           to the
                                                              the date
                                                                  date on
                                                                        on which
                                                                           which the
                                                                                   the Associate
                                                                                       Associate ceases  to be
                                                                                                 ceases to  be
             employed
             employed by by Employer
                             Employer waswas an
                                              an active
                                                 active prospective
                                                        prospective client
                                                                      client of
                                                                             of the
                                                                                the Employer,
                                                                                    Employer, the
                                                                                               the Company
                                                                                                   Company or  or
             any of
             any of its
                    its Subsidiaries   with whom
                         Subsidiaries with   whom oror with
                                                       with which
                                                             which the
                                                                    the Associate
                                                                         Associate had
                                                                                    had dealings
                                                                                        dealings related
                                                                                                 related to
                                                                                                          to the
                                                                                                             the
             Business (other
             Business   (other than
                               than in
                                     in aa minimal
                                           minimal and
                                                    and non-material
                                                        non-material way).
                                                                        way).

   2.15.
   2.15.    “Restricted Group"
            "Restricted  Group” shall
                                   shall mean
                                         mean the
                                              the Company
                                                  Company and
                                                           and its
                                                               its Subsidiaries, including the
                                                                   Subsidiaries, including  the Employer,
                                                                                                Employer,
             as in
             as in existence
                   existence during  the Associate's
                             during the  Associate’s employment
                                                     employment with
                                                                 with Employer
                                                                      Employer and
                                                                                 and as
                                                                                      as of
                                                                                         of the
                                                                                            the date
                                                                                                date such
                                                                                                     such
             employment    ceases.
             employment ceases.

   2.16.
   2.16.    “Subsidiary” shall
            "Subsidiary"        mean aa direct
                          shall mean    direct and/or
                                               and/or indirect subsidiary of
                                                      indirect subsidiary of the
                                                                             the Company
                                                                                 Company as as well
                                                                                               well as
                                                                                                    as any
                                                                                                       any
             associate company
             associate company which
                                which is   designated by
                                        is designated by the
                                                         the Company
                                                             Company as as being
                                                                           being eligible
                                                                                 eligible for participation in
                                                                                          for participation in
             the Plan.
             the Plan.

Section 3 -- Non-Solicit
Section 3    Non-Solicit and
                         and Other
                             Other Obligations
                                   Obligations

   3.1.
   3.1.     The  Associate acknowledges
            The Associate    acknowledges that that by
                                                    by virtue
                                                       virtue of
                                                              of his
                                                                 his or
                                                                     or her
                                                                        her management
                                                                            management position
                                                                                          position and
                                                                                                   and as
                                                                                                        as an
                                                                                                           an
            employee of
            employee   of Employer,
                          Employer, the the Associate
                                            Associate has
                                                        has acquired
                                                            acquired and
                                                                      and will
                                                                           will acquire
                                                                                acquire knowledge
                                                                                        knowledge ofof
            Confidential Information
            Confidential   Information of of the
                                             the Restricted
                                                 Restricted Group
                                                             Group and
                                                                     and their
                                                                         their Business.
                                                                               Business. The    Associate further
                                                                                           The Associate  further
            acknowledges that
            acknowledges     that the
                                   the Confidential
                                       Confidential Information
                                                      Information which
                                                                   which the
                                                                          the Restricted
                                                                               Restricted Group  has provided
                                                                                          Group has  provided and
                                                                                                                and
            will provide
            will provide to
                          to the
                              the Associate
                                   Associate would
                                              would give   the Associate
                                                      give the Associate aa significant
                                                                            significant advantage
                                                                                        advantage if
                                                                                                   if the
                                                                                                      the
            Associate were
            Associate  were to to directly
                                  directly or
                                           or indirectly
                                              indirectly be
                                                          be engaged
                                                             engaged in
                                                                      in any
                                                                         any Business
                                                                              Business at
                                                                                        at aa Competitor
                                                                                              Competitor of
                                                                                                         of the
                                                                                                            the
            Restricted Group.
            Restricted Group.

   3.2.
   3.2.     Without the
            Without   the Company's
                           Company’s prior
                                         prior written
                                                written consent,
                                                          consent, thethe Associate
                                                                           Associate shall
                                                                                       shall not
                                                                                              not directly   or indirectly,
                                                                                                   directly or  indirectly, atat
            any time
            any  time during
                       during or   after the
                                or after the Associate's
                                             Associate’s employment
                                                             employment with  with any
                                                                                     any Employer,
                                                                                          Employer, disclose
                                                                                                       disclose any
                                                                                                                  any
            Confidential Information
            Confidential    Information andand shall   use the
                                                shall use  the Associate's
                                                                Associate’s bestbest efforts
                                                                                      efforts to
                                                                                               to prevent
                                                                                                  prevent the
                                                                                                            the taking
                                                                                                                 taking or
                                                                                                                         or
            disclosure of
            disclosure   of any
                            any Confidential
                                  Confidential Information
                                                 Information to  to aa Competitor,
                                                                       Competitor, or     otherwise, except
                                                                                       or otherwise,    except asas
            reasonably may
            reasonably    may bebe required   to be
                                    required to  be disclosed
                                                     disclosed by by the
                                                                      the Associate
                                                                           Associate in    the ordinary
                                                                                        in the  ordinary performance
                                                                                                           performance of  of
            his or
            his or her
                   her duties   for Employer
                        duties for   Employer or or as
                                                    as required
                                                        required by by law.
                                                                        law. Notwithstanding
                                                                               Notwithstanding the  the foregoing,    you
                                                                                                         foregoing, you
            understand that
            understand    that if
                               if you
                                  you make
                                       make aa confidential
                                                confidential disclosure
                                                                disclosure of of aa trade
                                                                                    trade secret
                                                                                           secret of
                                                                                                   of the
                                                                                                      the Company
                                                                                                           Company or   or
            other Confidential
            other  Confidential Information
                                   Information to to aa government
                                                        government official
                                                                        official or
                                                                                 or an
                                                                                     an attorney
                                                                                         attorney for
                                                                                                    for the
                                                                                                        the sole
                                                                                                             sole purpose
                                                                                                                   purpose of
                                                                                                                            of
            reporting aa suspected
            reporting                 violation of
                          suspected violation     of law,
                                                      law, or
                                                           or in
                                                               in aa court
                                                                     court filing
                                                                            filing under    seal, or
                                                                                    under seal,   or otherwise
                                                                                                     otherwise engage
                                                                                                                  engage inin
            activities protected
            activities protected under
                                    under whistleblower
                                           whistleblower statutes,
                                                             statutes, youyou shall
                                                                               shall not
                                                                                      not be
                                                                                          be held
                                                                                              held liable   under this
                                                                                                    liable under    this
            Agreement     or under   any  federal  or  state trade   secret  law  for  such  a  disclosure
            Agreement or under any federal or state trade secret law for such a disclosure or engaging of    or engaging    of
            such activity
            such  activity and
                            and shall
                                 shall also
                                       also not
                                             not be
                                                  be required
                                                      required toto notify
                                                                     notify the
                                                                             the Company
                                                                                 Company of   of any
                                                                                                  any such
                                                                                                       such disclosure
                                                                                                              disclosure oror
            engaging of
            engaging   of any
                           any such
                                such activity.
                                      activity.

   3.3.
   3.3.     The Associate shall
            The Associate shall not,
                                not, for the Relevant
                                     for the Relevant Period,
                                                      Period, directly
                                                              directly or
                                                                       or indirectly
                                                                          indirectly for
                                                                                     for aa Competitor
                                                                                            Competitor or
                                                                                                       or
            otherwise:
            otherwise:

            3.3.1.
            3.3.1.    within the
                      within the Relevant
                                 Relevant Area,
                                          Area, solicit any Relevant
                                                solicit any Relevant Client
                                                                     Client or
                                                                            or Relevant
                                                                               Relevant Prospect
                                                                                        Prospect for the
                                                                                                 for the
                      purposes of
                      purposes  of any
                                   any Business
                                       Business which
                                                which competes   or will
                                                        competes or will compete
                                                                         compete or
                                                                                 or seeks to compete
                                                                                    seeks to compete with
                                                                                                      with
                      the Restricted
                      the Restricted Group;
                                     Group;

            3.3.2.
            3.3.2.    within the
                      within the Relevant
                                 Relevant Area,
                                            Area, accept,
                                                  accept, perform
                                                          perform services
                                                                   services for,
                                                                             for, or
                                                                                  or deal
                                                                                     deal with
                                                                                          with any
                                                                                               any Relevant
                                                                                                   Relevant
                      Client or
                      Client    Relevant Prospect
                             or Relevant  Prospect for  the purposes
                                                    for the purposes of
                                                                      of any
                                                                         any Business
                                                                              Business which
                                                                                        which competes  or will
                                                                                               competes or will
                      compete or
                      compete   or seeks
                                   seeks to
                                         to compete
                                            compete with
                                                     with the
                                                           the Restricted
                                                               Restricted Group;
                                                                          Group;

            3.3.3.
            3.3.3.    solicit for
                      solicit     employment or
                              for employment or entice
                                                entice away
                                                       away from the Restricted
                                                            from the Restricted Group
                                                                                Group any
                                                                                      any Key
                                                                                          Key Personnel;
                                                                                              Personnel;
                      or
                      or

            3.3.4.
            3.3.4.    employ or
                      employ or engage or endeavour
                                engage or endeavour to
                                                    to employ or engage
                                                       employ or engage any
                                                                        any Key
                                                                            Key Personnel.
                                                                                Personnel.
                                                            C-3
                                                            C-3
           Case 1:21-cv-00487-JMF Document 12-4 Filed 01/28/21 Page 5 of 7



   3.4.
   3.4.     To  the extent
            To the          the Associate
                    extent the  Associate is
                                          is aa party
                                                party to
                                                      to an
                                                         an Employment
                                                            Employment Agreement
                                                                            Agreement oror other
                                                                                           other agreement
                                                                                                 agreement with
                                                                                                             with
            the Employer,
            the Employer, thethe Company
                                 Company oror any
                                                any Subsidiary
                                                    Subsidiary that
                                                                that contains   post-employment covenants
                                                                      contains post-employment                and
                                                                                                  covenants and
            restrictions, those
            restrictions, those post-employment
                                 post-employment covenants      and restrictions
                                                    covenants and    restrictions shall
                                                                                  shall be
                                                                                        be separate
                                                                                           separate and
                                                                                                    and apart
                                                                                                        apart and
                                                                                                               and
            independent from
            independent          the covenants
                           from the  covenants and
                                                 and restrictions set forth
                                                     restrictions set        in Sections
                                                                       forth in Sections 3.2
                                                                                         3.2 and
                                                                                             and 3.3
                                                                                                 3.3 herein.
                                                                                                     herein.


   3.5.
   3.5.     The  Associate shall
            The Associate   shall not
                                  not directly
                                        directly or
                                                  or indirectly,  at any
                                                     indirectly, at  any time
                                                                          time during
                                                                               during oror after
                                                                                           after the
                                                                                                 the Associate's
                                                                                                     Associate’s
            employment with
            employment    with any
                                any Employer,
                                     Employer, taketake any
                                                         any action
                                                              action or
                                                                      or make
                                                                         make any
                                                                                any statement,
                                                                                     statement, written
                                                                                                  written or
                                                                                                          or oral,
                                                                                                             oral, that
                                                                                                                   that
            disparages or
            disparages or criticizes   the business
                           criticizes the   business oror management
                                                          management of   of the
                                                                             the Employer,
                                                                                 Employer, thethe Company
                                                                                                  Company or or any
                                                                                                                any
            Subsidiary  or any
            Subsidiary or  any of
                                of its  or their
                                   its or  their respective
                                                 respective directors,    officers, agents,
                                                              directors, officers,  agents, employees,    products or
                                                                                             employees, products     or
            services. Nothing
            services. Nothing contained
                                contained herein
                                             herein limits   or restricts
                                                      limits or restricts any
                                                                           any rights
                                                                               rights Associate
                                                                                      Associate may
                                                                                                  may have
                                                                                                        have to
                                                                                                             to engage
                                                                                                                engage
            in protected
            in protected concerted
                         concerted activity
                                     activity under
                                                under the
                                                        the National
                                                            National Labor
                                                                       Labor Relations
                                                                               Relations Act.
                                                                                          Act.

   3.6.
   3.6.     The Associate recognizes
            The Associate   recognizes and
                                         and agrees
                                              agrees that
                                                      that the
                                                           the payment
                                                               payment ofof damages
                                                                            damages will
                                                                                       will not
                                                                                            not be
                                                                                                be an
                                                                                                   an adequate
                                                                                                       adequate
            remedy for
            remedy      any breach
                    for any   breach by
                                     by Associate
                                         Associate ofof any
                                                        any of
                                                             of the
                                                                the covenants  set forth
                                                                    covenants set         in Section
                                                                                    forth in Section 33 of
                                                                                                         of this
                                                                                                            this
            RCA. Associate
            RCA.   Associate recognizes
                                recognizes that
                                            that irreparable
                                                 irreparable injury  will result
                                                              injury will result to
                                                                                 to Company
                                                                                    Company and/or
                                                                                                and/or its
                                                                                                        its
            Subsidiaries
            Subsidiaries in  the event
                         in the   event of
                                        of any
                                           any such
                                                such breach
                                                      breach and
                                                              and therefore
                                                                  therefore Associate
                                                                             Associate agrees
                                                                                         agrees that
                                                                                                 that Company
                                                                                                      Company
            may, in
            may, in addition
                    addition toto recovering
                                  recovering damages,
                                              damages, proceed
                                                         proceed inin equity
                                                                      equity to
                                                                             to enjoin  Associate from
                                                                                 enjoin Associate          violating
                                                                                                    from violating
            any such
            any such covenant.
                     covenant.

   3.7.
   3.7.     The Associate acknowledges
            The Associate  acknowledges that
                                         that the
                                              the provisions
                                                  provisions of
                                                              of this
                                                                 this Section 3 are
                                                                      Section 3 are fair, reasonable and
                                                                                    fair, reasonable and
            necessary to
            necessary to protect
                         protect the
                                 the goodwill
                                     goodwill and
                                              and interests
                                                  interests of
                                                            of the
                                                               the Restricted
                                                                   Restricted Group.
                                                                              Group.

Section 4 -- Governing
Section 4              Law &
             Governing Law & Jurisdiction
                             Jurisdiction

    4.1.
    4.1.    This RCA shall
            This RCA  shall be
                            be governed
                               governed byby and
                                              and construed  in accordance
                                                  construed in  accordance with
                                                                           with the
                                                                                the laws of the
                                                                                    laws of the state
                                                                                                state of
                                                                                                      of
            New York,
            New  York, without
                       without regard  to its
                                regard to its conflicts
                                              conflicts of
                                                        of law principles.
                                                           law principles.


    4.2.
    4.2.    Any suit,
            Any    suit, action
                         action or
                                 or proceeding
                                    proceeding arising
                                                  arising out
                                                            out of
                                                                of or
                                                                   or relating   to this
                                                                       relating to   this RCA
                                                                                          RCA shall
                                                                                                shall only
                                                                                                       only be
                                                                                                             be brought
                                                                                                                brought inin
            the State
            the         and Federal
                 State and   Federal Courts
                                       Courts located
                                               located in in the
                                                             the County
                                                                 County of of New
                                                                               New York,
                                                                                      York, State  of New
                                                                                             State of  New York
                                                                                                             York and
                                                                                                                    and the
                                                                                                                         the
            Parties hereto
            Parties  hereto irrevocably     and unconditionally
                              irrevocably and     unconditionally submit
                                                                     submit accordingly
                                                                               accordingly to to the
                                                                                                 the exclusive
                                                                                                     exclusive
            jurisdiction of
            jurisdiction       such courts
                           of such           for the
                                     courts for  the purpose
                                                     purpose of of any
                                                                   any such
                                                                         such suit,
                                                                                suit, action
                                                                                      action or
                                                                                              or proceeding.
                                                                                                 proceeding. The
                                                                                                               The
            Associate hereby
            Associate     hereby irrevocably
                                  irrevocably andand unconditionally
                                                      unconditionally waives
                                                                          waives anyany objections
                                                                                         objections hehe or
                                                                                                          or she
                                                                                                             she may
                                                                                                                  may now
                                                                                                                       now
            have or
            have   or hereafter
                      hereafter have
                                  have to
                                        to the
                                           the laying
                                                laying ofof the
                                                            the venue
                                                                venue ofof any
                                                                            any suit,   action or
                                                                                 suit, action  or proceeding
                                                                                                  proceeding arising
                                                                                                                arising out
                                                                                                                         out
            of or
            of  or relating
                   relating to
                             to this
                                this RCA
                                     RCA in in the
                                               the foregoing     courts. The
                                                    foregoing courts.            Associate further
                                                                          The Associate      further acknowledges
                                                                                                      acknowledges thatthat
            for  purposes of
            for purposes    of N.Y.C.P.L.R.
                                N.Y.C.P.L.R. 327(b)
                                                 327(b) andand N.Y.
                                                                N.Y. G.O.L.
                                                                      G.O.L. Section
                                                                                 Section 5-1402,    the value
                                                                                           5-1402, the   value of
                                                                                                               of the
                                                                                                                   the Plan
                                                                                                                       Plan
            is in
            is in excess
                  excess ofof One
                               One Million
                                    Million Dollars
                                              Dollars ($1,000,000)
                                                        ($1,000,000) and and the
                                                                              the Associate
                                                                                   Associate hereby
                                                                                               hereby further
                                                                                                        further irrevocably
                                                                                                                 irrevocably
            and unconditionally
            and   unconditionally waives
                                      waives any
                                              any claim
                                                   claim that
                                                            that any
                                                                 any such    suit, action
                                                                      such suit,   action or
                                                                                           or proceeding
                                                                                              proceeding brought
                                                                                                            brought inin the
                                                                                                                         the
            foregoing     courts has
            foregoing courts          been brought
                                 has been   brought in in an
                                                           an inconvenient
                                                              inconvenient forum.
                                                                               forum.

Section
Section 5
        5 -- Consideration,
             Consideration, Severability, Beneficiaries &
                            Severability, Beneficiaries & Effect
                                                          Effect on
                                                                 on other
                                                                    other agreements
                                                                          agreements

    5.1.
    5.1.    The  Parties acknowledge
            The Parties  acknowledge that
                                        that the
                                             the provisions
                                                 provisions ofof this
                                                                 this RCA
                                                                      RCA are are severable.
                                                                                  severable. IfIf any
                                                                                                  any part
                                                                                                       part or
                                                                                                            or
            provision of
            provision  of this
                          this RCA
                               RCA shall
                                     shall be
                                           be determined
                                               determined by by any
                                                                any court  or tribunal
                                                                     court or  tribunal to
                                                                                         to be
                                                                                            be invalid,
                                                                                               invalid, then
                                                                                                         then such
                                                                                                               such
            partial invalidity
            partial            shall not
                    invalidity shall not cause  the remainder
                                         cause the  remainder of of this
                                                                    this RCA
                                                                         RCA to to be
                                                                                   be or
                                                                                      or become
                                                                                          become invalid.
                                                                                                    invalid. If  any
                                                                                                              If any
            provision hereof
            provision  hereof is
                               is held
                                  held unenforceable
                                       unenforceable onon the
                                                           the basis
                                                                basis that
                                                                      that it
                                                                           it exceeds
                                                                              exceeds what
                                                                                        what is
                                                                                              is reasonable
                                                                                                 reasonable for   the
                                                                                                              for the
            protection of
            protection  of the
                           the goodwill  and interests
                               goodwill and             of the
                                              interests of  the Restricted
                                                                Restricted Group,
                                                                             Group, but
                                                                                      but would
                                                                                          would bebe valid
                                                                                                      valid if
                                                                                                            if part
                                                                                                               part of
                                                                                                                     of
            the wording
            the wording were
                          were modified
                                modified or   deleted, as
                                           or deleted, as permitted
                                                          permitted by by applicable
                                                                          applicable law,    then such
                                                                                       law, then   such restriction   or
                                                                                                         restriction or
            obligation shall
            obligation  shall apply
                              apply with
                                     with such  deletions or
                                          such deletions   or modifications
                                                               modifications as as may
                                                                                   may be
                                                                                        be necessary
                                                                                            necessary toto make
                                                                                                           make itit
            enforceable.
            enforceable.


                                                          C-4
                                                          C-4
          Case 1:21-cv-00487-JMF Document 12-4 Filed 01/28/21 Page 6 of 7



   5.2.
   5.2.    The  Associate acknowledges
           The Associate   acknowledges that
                                          that he
                                               he or
                                                  or she
                                                     she remains
                                                         remains bound
                                                                   bound by
                                                                          by any
                                                                             any Employment
                                                                                 Employment Agreement
                                                                                                Agreement oror
           any other
           any  other agreement
                      agreement currently
                                 currently in
                                           in effect by and
                                              effect by and between
                                                             between the
                                                                       the Associate,
                                                                           Associate, on
                                                                                      on the
                                                                                         the one
                                                                                             one hand,   and
                                                                                                 hand, and
           the Employer,
           the Employer, the
                           the Company
                               Company oror any
                                            any Subsidiary,
                                                 Subsidiary, on
                                                              on the
                                                                 the other
                                                                     other hand,
                                                                           hand, including
                                                                                 including but
                                                                                            but not
                                                                                                not limited
                                                                                                    limited to
                                                                                                            to
           any post-employment
           any  post-employment covenants
                                  covenants and
                                              and restrictions,
                                                  restrictions, and
                                                                and this
                                                                     this RCA
                                                                          RCA shall
                                                                               shall be
                                                                                     be in
                                                                                        in addition
                                                                                           addition to,
                                                                                                    to, and
                                                                                                        and
           not in
           not in place
                  place of
                        of any
                           any such agreements.
                               such agreements.

   5.3.
   5.3.    Nothing contained
           Nothing              in this
                     contained in  this RCA
                                        RCA constitutes
                                             constitutes aa promise
                                                            promise or
                                                                     or agreement
                                                                        agreement to
                                                                                   to employ
                                                                                      employ the
                                                                                              the Associate
                                                                                                  Associate
           for
           for aa guaranteed term or
                  guaranteed term      otherwise modify
                                    or otherwise modify the
                                                         the terms
                                                              terms and
                                                                    and conditions
                                                                         conditions of the Associate's
                                                                                    of the Associate’s
           employment with
           employment    with the
                               the Employer.
                                   Employer.

Section 6 —
Section 6 – Miscellaneous
            Miscellaneous

   6.1.
   6.1.     This  RCA, and
            This RCA,    and the
                               the provisions
                                   provisions hereof,
                                              hereof, may
                                                      may not
                                                            not be
                                                                be modified,
                                                                   modified, amended,
                                                                             amended, terminated,
                                                                                        terminated, or
                                                                                                    or limited
                                                                                                       limited
             in any
             in any fashion    except by
                     fashion except   by written
                                         written agreement
                                                 agreement signed
                                                             signed by
                                                                    by both
                                                                       both parties
                                                                             parties hereto,
                                                                                     hereto, which
                                                                                             which specifically
                                                                                                   specifically
             states that
             states that it
                         it is modifying, amending
                            is modifying,  amending oror terminating
                                                         terminating this
                                                                     this RCA.
                                                                          RCA.


   6.2.
   6.2.     The
            The rights  and remedies
                 rights and  remedies ofof the
                                           the Restricted
                                               Restricted Group  under this
                                                          Group under  this RCA
                                                                            RCA shall
                                                                                  shall inure
                                                                                        inure to
                                                                                              to the
                                                                                                 the benefit
                                                                                                     benefit of
                                                                                                             of
             any and
             any  and all
                      all of
                          of its/their
                             its/their successors, assigns, parent
                                       successors, assigns, parent companies,
                                                                   companies, sister
                                                                               sister companies,
                                                                                      companies, subsidiaries
                                                                                                   subsidiaries
             and other
             and        affiliated corporations,
                  other affiliated corporations, and
                                                 and the
                                                      the successors
                                                          successors and
                                                                     and assigns
                                                                          assigns of
                                                                                  of each
                                                                                      each of
                                                                                           of them.
                                                                                              them.


   6.3.
   6.3.     The waiver by
            The waiver  by either  party of
                            either party of any
                                            any breach
                                                breach of
                                                       of this
                                                          this RCA
                                                               RCA shall
                                                                    shall not
                                                                          not operate
                                                                              operate or
                                                                                      or be
                                                                                         be construed
                                                                                            construed as
                                                                                                      as aa
             waiver of
             waiver of that
                       that party's
                            party’s rights
                                    rights on
                                           on any
                                              any subsequent
                                                  subsequent breach.
                                                               breach.


   6.4.
   6.4.     The Associate acknowledges
            The Associate  acknowledges that
                                         that the
                                               the Award
                                                   Award constitutes
                                                          constitutes adequate
                                                                      adequate consideration
                                                                               consideration to
                                                                                              to support
                                                                                                 support the
                                                                                                         the
             covenants and
             covenants and promises
                            promises made
                                     made byby the
                                                the Associate
                                                    Associate within
                                                              within this
                                                                     this RCA
                                                                          RCA regardless
                                                                               regardless of
                                                                                          of whether
                                                                                             whether such
                                                                                                     such
             Award is
             Award is ultimately
                      ultimately beneficial
                                 beneficial to
                                            to Associate.
                                               Associate.


   6.5.
   6.5.     The Associate acknowledges
            The Associate   acknowledges andand agrees
                                                agrees that
                                                         that the
                                                              the Associate
                                                                  Associate shall  be obliged
                                                                            shall be  obliged to
                                                                                              to draw  the
                                                                                                 draw the
             provisions of
            provisions  of Section
                           Section 33 of this RCA
                                      of this RCA to to the
                                                        the attention
                                                            attention of
                                                                      of any
                                                                         any third
                                                                             third party
                                                                                   party who
                                                                                         who may,
                                                                                              may, at
                                                                                                    at any
                                                                                                       any time
                                                                                                            time
             before or
            before  or after
                       after the
                             the termination
                                 termination of
                                              of the
                                                 the Associate's
                                                      Associate’s employment
                                                                   employment with
                                                                                 with Employer,
                                                                                       Employer, offer
                                                                                                  offer to
                                                                                                        to
             employ  or engage
             employ or           him or
                        engage him   or her
                                        her and
                                             and for  or with
                                                  for or with whom
                                                               whom Associate
                                                                      Associate intends  to work
                                                                                 intends to work within
                                                                                                  within the
                                                                                                          the
             Relevant Period.
             Relevant  Period.

   6.6.
   6.6.     The  various section
            The various  section headings
                                 headings contained
                                          contained inin this
                                                         this RCA
                                                              RCA are
                                                                    are for
                                                                        for the
                                                                            the purpose
                                                                                purpose of
                                                                                        of convenience only
                                                                                           convenience only
             and are
             and are not
                     not intended
                         intended to
                                  to define or limit
                                     define or limit the
                                                     the contents  of such
                                                          contents of such sections.
                                                                            sections.

   6.7.
   6.7.     This RCA may
            This RCA    may bebe executed  in one
                                  executed in      or more
                                              one or  more counterparts,
                                                           counterparts, each  of which
                                                                          each of which shall
                                                                                          shall constitute
                                                                                                constitute an
                                                                                                           an
             original and  all of which  taken together shall  constitute one and the same  document.
             original and all of which taken together shall constitute one and the same document. This   This
             RCA will
             RCA   will be
                        be binding,
                            binding, notwithstanding
                                      notwithstanding that
                                                       that either party’s signature
                                                            either party's signature is
                                                                                     is displayed
                                                                                        displayed only
                                                                                                   only on
                                                                                                        on aa
             facsimile or electronic
             facsimile or electronic copy   of the
                                       copy of the signature
                                                   signature page.
                                                             page.

   6.8.
   6.8.    Any provisions
           Any provisions which
                           which by
                                  by their
                                     their nature
                                           nature survive
                                                  survive termination
                                                          termination of
                                                                       of this
                                                                          this RCA,
                                                                               RCA, including  the
                                                                                     including the
           obligations set
           obligations set forth in Sections
                           forth in Sections 3
                                             3 and
                                               and 4,
                                                   4, shall
                                                      shall survive
                                                            survive termination
                                                                    termination of
                                                                                of this
                                                                                   this RCA.
                                                                                        RCA.

   6.9.
   6.9.     This RCA has
            This RCA   has been
                           been executed
                                 executed on
                                           on behalf
                                              behalf of
                                                     of the
                                                        the Company
                                                            Company electronically and the
                                                                    electronically and the Associate
                                                                                           Associate
             accepts the
             accepts the electronic signature of
                         electronic signature of the
                                                 the Company.
                                                     Company.




                                                     C-5
                                                     C-5
         Case 1:21-cv-00487-JMF Document 12-4 Filed 01/28/21 Page 7 of 7




           Associate’s execution or electronic acceptance of
    By the Associate's                                    of this RCA in the manner
                                                                              nsanner specified in the
Associate's
Associate’s online account with the Company’s
                                    Company's designated brokeristoa
                                                           broker/stock plan
                                                                         plan administrator, the
Associate and the Company have agreed to the terms and conditions of of this RCA in connection with
    Associate’s Award
the Associate's Award.

Signed for
Signed  for and
            and on
                on behalf of
                   behalf of
       Towers Watson
Willis Towers                Limited Company
               Wabon Public Limited  Company by:
                                             by:




 9 4,k-t-fr
Name: Anne Donovan Bodnar
Name: Anne Donovan Bodnar
Title: Chief Human Resources Officer


Associate:

Signature: ___________________________________________
Signature:

Print Name: __________________________________________




                                                  C-6
                                                  C-6
